                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  ALBANY DIVISION

CANDACE J. THOMAS, et al,                       *

                    Plaintiffs,                 *
v.                                                  Case No. 1:18-CV-96(LAG)
                                                *
PHOEBE PUTNEY HEALTH SYSTEM, INC.,
et al,                                          *

                  Defendants.                   *
___________________________________

                                      JUDGMENT

      Pursuant to this Court’s Order dated March 6, 2019, and for the reasons stated therein,

JUDGMENT is hereby entered remanding this case to the Dougherty County Superior Court.

       This 6th day of March, 2019.

                                          David W. Bunt, Clerk


                                          s/ William C. Lawrence, Deputy Clerk
